PER CURIAM.
Finding no error in the determination that Appellant, Bettye Byrd, was properly assigned to Tier Three of the Medicaid Developmental Disabilities Home and Community Based Services Waiver Program, we affirm the final order of the Agency for Persons with Disabilities. Because it is undisputed that Appellant did not satisfy any of the criteria set forth in section 393.0661(3)(b), Florida Statutes, and Florida Administrative Code Rule 65G-4.0028, we reject her argument that the Agency erred in not assigning her to Tier Two.
AFFIRMED.
DAVIS, WETHERELL, and SWANSON, JJ., concur.